TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00628-CR



                             Darin Duane Drummond, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 69130, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Darin Duane Drummond seeks to appeal from a judgment of conviction

for aggravated assault against a public servant. See Tex Penal Code Ann. § 22.02 (West 2011). The

trial court has certified that this is a plea-bargain case and Drummond has no right of appeal.

Accordingly, the appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: October 11, 2012

Do Not Publish